These causes came on for further consideration upon the filing on July 21, 2005, of petitions for reinstatement by respondent, Thomas J. Judge, Attorney Registration No. 0024839. In accordance with Gov.Bar R. V(10)(F), respondent’s petitions for reinstatement were referred to the Board of Commissioners on Grievances and Discipline. The board filed its final report in this court on February *144928, 2006, recommending that respondent be granted reinstatement to the practice of law in Ohio. On June 7, 2006, this court issued orders requiring respondent to show cause within 20 days why his petitions for reinstatement should not be denied for failure to fulfill continuing legal education requirements set forth in the court’s orders and Gov.Bar R. X(3)(G). Respondent did not respond to the show cause orders. Upon consideration thereof,
It is ordered by this court that the petitions for reinstatement of respondent are denied.
It is further ordered that respondent be taxed the costs of these proceedings in the amount of $804.20, less the deposit of $1,000, for a total balance to be refunded to respondent of $195.80.
It is further ordered, sua sponte, that within 90 days of the date of this order, respondent shall reimburse any amounts that have been awarded against the respondent by the Clients’ Security Fund pursuant to Gov.Bar R. VIII(7)(F). It is further ordered, sua sponte, by the court that if, after the date of this order, the Clients’ Security Fund awards any amount against the respondent pursuant to Gov.Bar R. VIII(7)(F), the respondent shall reimburse that amount to the Clients’ Security Fund within 90 days of the notice of such award.
It is further ordered, sua sponte, that all documents filed with this court in this ease shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
It is further ordered that the clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.